CARLOS J. CUEVAS, ESQ.
1250 CENTRAL PARK AVENUE
YONKERS, NY 10704

EMAIL: ccuevas576@aol.com
TELEPHONE: (914) 964-7060 FAX: (914) 964-7064

February 20, 2020

VIA ECF

Hon. Cecelia G. Morris,

Chief United States Bankruptcy Judge
for the Southern District of New York,
United States Bankruptcy Court,

355 Main Street,

Poughkeepsie, New York 12601

Re: Jn re Dunn,
Case No. 18-36566(CGM)

Dear Honorable Madam:

I am counsel for the Debtor in the above-captioned bankruptcy case. I write to Your
Honor in connection with the Debtor’s Motion to Vacate Order Granting Limited Relief from
the Automatic Stay to Conclude State Court Litigation and Reimposing the Automatic Stay that
is returnable on February 25, 2020 at 9:30 AM, Dkt. No. 64. Today, Chief Judge McMahon
consolidated the appeals concerning the Order Dismissing Adversary Proceeding for Failure to
Prosecute and the Order Denying Motion to Vacate Order Dismissing Case For Failure to
Prosecute. In addition, Chief Judge McMahon has issued an Order containing a briefing
schedule. The following is the briefing schedule for the consolidated appeals: Appellant's brief
and record due April 2, 2020; Appellees' opposition brief is due May 14, 2020; Appellant's reply
brief is due June 3, 2020. Attached is a copy of Chief Judge McMahon’s Order.

It is respectfully submitted that the consolidated appeals briefing schedule is another
cogent reason why Your Honor should vacate this Court’s prior order granting limited relief from
the automatic stay and reimpose the automatic stay against LAK3, LLC. It is uncertain when the
consolidated appeals will be decided. LAK3, LLC should not be allowed to proceed against the
Debtor in state court while the consolidated appeals are being adjudicated because this will be
highly prejudicial to the Debtor.
Hon. Cecelia G. Morris,
February 20, 2020
Page 2

Thank you for your consideration.

Respectfully submitted,
/s/ Carlos J. Cuevas
Carlos J. Cuevas

ce: Counsel of Record (Via ECF)
